Citation Nr: 0724637	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  06-00 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Courtney L. Leyes, Intern


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1963 to May 1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the Denver, 
Colorado Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for bilateral hearing 
loss and a foot fungus.  The veteran's December 2004 Notice 
of Disagreement (NOD) expressed disagreement with the denial 
of both issues; however, the veteran's substantive appeal 
included only the issue of service connection for hearing 
loss.  

 In August 2006, the veteran's representative indicated on a 
VA Form 646 that he wanted to add the issue of foot fungus 
for BVA review, but the veteran did not perfect an appeal in 
that matter by filing a timely substantive appeal as to that 
issue, and as such, the Board does not currently have 
jurisdiction to address that issue.  

In February 2007, the veteran testified at a video conference 
hearing before the undersigned.  A transcript of the hearing 
is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The veteran claims that his bilateral hearing loss was 
incurred in service.  His primary specialty was field 
artillery officer.  His DD Form 214 shows that he was awarded 
both Sharpshooter and (Pistol) Expert badges in service.  On 
service separation examination in April 1966, hearing was 
noted as normal.

On September 2004 VA examination, the examiner found that the 
veteran had a current bilateral hearing loss by VA standards.  
Nonetheless, the examiner ultimately found that because the 
veteran's hearing was noted as normal at discharge, his 
current hearing loss was not related to service.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  Given the 
veteran's primary specialty of field artillery officer, and 
because the examiner failed to acknowledge that the veteran's 
hearing loss could be contributed to service regardless of 
whether it was noted on separation or not, another 
examination is warranted.  

At the February 2007 hearing, the veteran testified that he 
first noticed his hearing loss long after service and that he 
shot guns as a hobby for a short time; nevertheless, he 
testified that he always wore hearing protection after 
service.  The veteran's post service employment did not 
involve excessive noise exposure.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection for bilateral 
hearing loss, but was not notified of the criteria for 
establishing effective dates of awards.  Since the case is 
being remanded for additional development, the RO will now 
have the opportunity to correct the notice deficiency.






Accordingly, the case is REMANDED for the following:

1.	Provide the appellant notice regarding 
the rating criteria and effective date 
of any award as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490-91 (2006).

2.	Schedule the veteran for a VA 
examination with an otolaryngologist 
(to include audiometric studies) to 
determine whether he has a hearing loss 
disability by VA standards and, if so, 
its likely etiology, specifically 
whether it is at least as likely as not 
(50 percent or better probability) that 
any such hearing loss is related to his 
military service.  The examiner must 
review the veteran's claims file in 
conjunction with the examination.  The 
examiner should consider the veteran's 
primary specialty in service, his in-
service noise exposure, post-service 
noise exposure, and his video 
conference testimony, and provide a 
complete rationale for all opinions 
expressed.  

3.	The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate 
supplemental statement of the case and 
give the veteran and his representative 
an opportunity to respond.  The case 
should then be returned to the Board, 
if in order, for further review.







The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).




